Citation Nr: 1529945	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  06-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral plantar fasciitis with heel spurs, and right foot degenerative joint disease, and to include as secondary to service-connected knee and back disorders.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected knee and back disorders.

3.  Entitlement to service connection for bilateral shin splints, to include as secondary to a service-connected back disorder.

4.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease.

5.  Entitlement to an evaluation in excess of 10 percent of right lower extremity radiculopathy, to include hip pain.

6.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, to include hip pain.

7.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.

8.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to January 1988 and from May 1989 to May 1993.  He also had a period of verified reserve component service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 1994, the Veteran filed his original claim seeking entitlement to service connection for "both feet."  He made the same request when he filed his April 1999 claim to "re-evaluate" both feet.  During the course of this appeal, the Veteran was diagnosed as having bilateral pes planus, bilateral plantar fasciitis with heel spurs, and right foot degenerative joint disease.  Accordingly, the Board has re-characterized the Veteran's claim as entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral plantar fasciitis with heel spurs, and right foot degenerative joint disease, and to include as secondary to service-connected knee and back disorders.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for fibromyalgia have been raised by the record in a May 2015 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Manlincon Remand 

In a July 2013 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected knee and back disorders, and entitlement to service connection for bilateral shin splints, to include as secondary to service-connected back disorder.  Thereafter, the Veteran filed a May 2014 notice of disagreement contesting that decision.

In an August 2014 rating decision, the RO denied the Veteran's claims seeking entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease; entitlement to an evaluation in excess of 10 percent of right lower extremity radiculopathy, to include hip pain; entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, to include hip pain; entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; and entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.  Thereafter, the Veteran filed a December 2014 notice of disagreement contesting that decision.

As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of each.  Manlincon v. West, 12 Vet. App. 238 (1999).

B.  Bilateral Foot Disorder

The Veteran is seeking entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral plantar fasciitis with heel spurs, and right foot degenerative joint disease, and to include as secondary to service-connected knee and back disorders.  

In February 2009, the Board remanded this matter for evidentiary development.  Specifically, the Board instructed the RO to obtain a supplemental medical opinion addressing whether the Veteran's bilateral pes planus was aggravated by his service-connected bilateral knee or back disorders.  The Board's remand directives also required the VA examiner to review and discuss the January 2005 and August 2005 assessments of C. S., M.D., indicating that the Veteran had bilateral pes planus and that his service-connected bilateral knee disability "directly contributed" to his bilateral foot pain.

In May 2009, a supplemental medical opinion was obtained.  The May 2009 VA examiner reviewed the evidence of record and opined that there was no relationship between the Veteran's congenital pes planus and his knees and back.  The examiner did not discuss Dr. S.'s January 2005 and August 2005 assessments. 

In June 2010, the Board again remanded this matter after finding that the May 2009 VA examiner had not complied with the directives of the February 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board instructed the RO to obtain a supplemental opinion addressing whether any of the Veteran's diagnosed foot disorders, to include pes planus, were aggravated by his service-connected knee and back disorders.  In providing this opinion, the examiner was required to discuss Dr. S.'s January 2005 and August 2005 assessments.

In July 2010, the RO obtained a supplemental medical opinion.  After reviewing the evidence of record, including Dr. S.'s January 2005 and August 2005 assessments, the VA examiner provided an opinion to the effect that the Veteran's current foot pain was due to his lumbar radiculopathy or his back condition but that his current pes planus was not aggravated by his lumbar radiculopathy.  The examiner further indicated that the Veteran's painful feet were not related to his bilateral knee disorder.  However, the examiner did not actually address Dr. S.'s January 2005 and August 2005 assessments.  

In May 2012, the RO obtained a VA medical opinion from a different VA examiner.  The examiner indicated that Dr. S.'s January 2005 and August 2005 assessments were reviewed and considered.  Thereafter, the examiner opined, "It is my opinion that any foot condition, including pes planus, is aggravated by the Veteran's [service-connected] bilateral knee condition and lumbar disability."  The examiner provided the following rationale: "[patellofemoral syndrome] of the knees and back condition with radiculopathy have to mechanism or pathway to aggravated [sic] a foot condition, in particular pes planus."  No rationale was provided in support of this opinion.   

In December 2012, the Veteran underwent a VA foot examination.  After evaluating the Veteran, the VA examiner diagnosed the Veteran as having bilateral pes planus, degenerative joint disease of the right foot, and bilateral plantar fasciitis.  The examiner opined that the Veteran's back and knee conditions "would not put significant stress upon feet from a musculoskeletal standpoint to cause claimed conditions of plantar fasciitis/spur/shin splint/ankle problems."  The examiner then opined that it was "less likely as not that the claimed conditions of feet, ankles, and shins are related to the [service-connected] back/knees."  The examiner concluded that "there would be no additional stresses upon the tibias, ankles, or feet as a result of his [service-connected] back/knees and therefore less likely than not that shin, ankle, and foot conditions could be related to [service-connected] back/knees.  The examiner also indicated that the isolated foot sprain in 1992 did not have any role in the present foot findings based on the Veteran's medical history and a review of the evidence of record.  This opinion did not address Dr. S.'s January 2005 and August 2005 assessments, or the May 2012 VA examiner's opinion, and did not provide any rationale in support of the conclusions reached.  

Under these circumstances, the Veteran must be afforded an appropriate examination to comply with the directives of the Board's prior remands and to provide some clarity regarding the relationship between the Veteran's variously diagnosed foot disorders, his military service, and his service-connected back and knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of: (1) entitlement to service connection for a bilateral ankle disorder, to include as secondary to service-connected knee and back disorders;  (2) entitlement to service connection for bilateral shin splints, to include as secondary to service-connected back disorder; (3) entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease; (4) entitlement to an evaluation in excess of 10 percent of right lower extremity radiculopathy, to include hip pain; (5) entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy, to include hip pain; (6) entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome; and (7) entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of any of these issues, they must be returned to the Board for appellate review.

2.  The Veteran must be afforded an appropriate VA examination regarding the relationship between any previously or currently diagnosed foot disorders and his military service, or to his service-connected disorders.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing whether any of the Veteran's previously or currently diagnosed bilateral foot disorders were caused or aggravated by his military service, to include his inservice right foot sprain in May 1992.  Specifically, the examiner must provide a medical opinion addressing the following:

(a)  Whether the Veteran's preexisting bilateral pes planus increased in severity beyond the normal progression during active military service.  If the examiner finds that the Veteran's preexisting bilateral pes planus increased in severity beyond the normal progress during active military service, the examiner must state the specific factual evidence in the record upon which this finding was made.  If the examiner finds that the Veteran's preexisting bilateral pes planus did not increase in severity beyond the normal progress during active military service, the examiner must state the specific factual evidence, or lack thereof, in the record upon which this finding was made.  

(b)  Whether the Veteran's previously diagnosed bilateral plantar fasciitis is related to his military service or to any incident, complaint, or treatment for foot sprain or symptomatic bilateral pes planus therein.  The examiner must state the specific factual evidence, or lack thereof, in the record upon which this finding was made.  

(c)  Whether the Veteran's previously diagnosed right foot degenerative joint disease is related to his military service or to any incident, complaint, or treatment for foot sprain or symptomatic bilateral pes planus therein.  The examiner must state the specific factual evidence, or lack thereof, in the record upon which this finding was made.  

The examiner must also provide a medical opinion addressing whether any previously or currently diagnosed bilateral foot disorders are caused or aggravated by the Veteran's service-connected knee and back disorders, to include bilateral knee patellofemoral syndrome, left and right lower extremity radiculopathy with hip pain, and lumbar spine degenerative disc disease.  In providing these opinions, the examiner must consider and discuss all previous opinions, to include Dr. S.'s January 2005 and August 2005 assessments, and all VA opinions.

Finally, if the Veteran's bilateral pes planus is found to have been aggravated by the Veteran's military service or related to his service-connected knee and back disorders, the examiner must also indicate whether the Veteran's bilateral plantar fasciitis and right foot degenerative joint disease are due to or aggravated by his bilateral pes planus.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his bilateral foot disorder claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to service connection for a bilateral foot disorder must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

